


EXHIBIT 10.7


[RETIREMENT ELIGIBLE AS OF 6/1/12]


THIS DOCUMENT CONSTITUTES PART OF THE SECTION 10(a) PROSPECTUS COVERING
SECURITIES THAT HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.


Amendment to
Franklin Electric Co., Inc.
Restricted Stock Award Agreements


This Amendment to the Restricted Stock Award Agreements is made and entered into
on ____________ ___, 2012, by and between Franklin Electric Co., Inc., an
Indiana corporation (“Franklin”), and ______________ (the “Participant”).


WHEREAS, Franklin and the Participant are parties to Restricted Stock Award
Agreements covering Awards granted on __________, 2010 and March 2, 2011 under
the Franklin Electric Co., Inc. Stock Plan (the “Agreements”); and
 
WHEREAS, Franklin and the Participant now desire to amend the Agreements to
permit the Participant to vest in a pro-rata portion of the Award Shares while
the Participant is still employed but eligible to retire under the terms of the
Agreements.


NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree to amend Section 5 of each
Agreement to read in its entirety as follows, effective as of June 1, 2012:


“5.
Death, Disability or Retirement. To the extent the restrictions set forth in
Section 3 above have not lapsed in accordance with Section 4 above:



(a)
In the event that the Participant's employment with the Company and all
subsidiaries terminates due to the Participant's death or disability, such
restrictions shall lapse with respect to a number of Award Shares determined by
multiplying the number of Award Shares by a fraction, the numerator of which is
the number of full months that have elapsed from the Date of Award to the
termination of employment and the denominator of which is the number of full
months in the Restriction Period. Award Shares with respect to which
restrictions do not lapse shall be forfeited. For this purpose, “disability” has
the meaning, and will be determined, as set forth in the Company's long term
disability program in which the Participant participates.



(b)
In the event the Participant remains employed with the Company or a subsidiary,
such restrictions shall lapse as follows:



(i)
As of June 1, 2012, such restrictions shall lapse with respect to a number of
Award Shares determined by multiplying the number of Award Shares by a fraction,
the numerator of which is the number of full months that have elapsed from the
Date of Award to June 1, 2012, and the denominator of which is the number of
full months in the Restriction Period.

  
(ii)
As of each succeeding June 1, or if earlier, the last day of the Restriction
Period, such restrictions shall lapse with respect to a number of Award Shares
determined by multiplying the number of Award Shares by a fraction, the
numerator of which is the lesser of 12 or the number of months remaining in the
Restriction Period measured from the prior June 1, and the denominator of which
is the number of full months in the Restriction Period.

 
(iii)
If the Participant retires after June 1, 2012 and prior to the end of the
Restriction Period, such restrictions shall lapse with respect to a number of
Award Shares determined by multiplying the number of Award Shares by a fraction,
the numerator of which is the number of full months that have elapsed from the
prior June 1st as of which restrictions lapsed on Award Shares, and the
denominator of which is the number of full months in the Restriction Period.





--------------------------------------------------------------------------------




  
(iv)
For this purpose, “retirement” or “retire” means the Participant's termination
from employment with the Company and all subsidiaries without cause (as
determined by the Committee in its sole discretion) when the Participant is 65
or older or 55 or older with 10 years of service with the Company and its
subsidiaries.”



(v)
Award Shares with respect to which restrictions do not lapse in accordance with
this Section 5 shall be forfeited.

  
All other provisions of the Agreements remain in full force and effect.


IN WITNESS WHEREOF, this Amendment is executed by the parties this ___ day of
____________, effective as of June 1, 2012.


 
 
 
FRANKLIN ELECTRIC CO., INC.
 
 
 
 
 
 
By:
 
Participant
 
 
 
 
 
 
 





